Citation Nr: 1201158	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board observes that the RO most recently considered the Veteran's claim since the issuance of a December 2007 statement of the case (SOC).  While the Veteran has submitted plentiful evidence in support of his claim since that time, he has also provided sufficient waivers of local consideration of this evidence, and thus, the Board may proceed in adjudicating the Veteran's claim.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  


FINDINGS OF FACT

1.  The Veteran did not service in the Republic of Vietnam and was discharged prior to August 5, 1964.  

2.  The Veteran did not have wartime service.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in the May 2007 administrative decision, the RO informed the Veteran of the regulations governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in the December 2007 SOC.  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  

Further, as will be discussed below, the RO has attempted to obtain the Veteran's 201 personnel file and verify his alleged service in the Republic of Vietnam.  See a May 2009 request for records from the Ro to the National Personnel Records Center (NPRC).  A January 2010 computer printout reflects that the requested records are not at the NPRC and may not exist.  In a March 2010 letter, the RO notified the Veteran that his personnel records were unavailable and his alleged service in the Republic of Vietnam could not be verified.  This letter also encouraged the Veteran to submit any records which may be in his possession.  The Veteran has submitted no such records.  

Non-Service Connected Pension

The Veteran seeks non-service connected VA pension benefits.  To be eligible for the pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

Discussion

In this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on August 5, 1964, and ending on May 7, 1975.  However, in the case of a Veteran who served in the Republic of Vietnam, the period of war is defined as beginning on February 28, 1961, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served from July 12, 1960, through March 20, 1961.  While this document reflects that the Veteran has three months and 8 days as "Foreign and/or Sea Service", a more detailed summary of the Veteran's service is not offered.  In sum, the Veteran's claim for non-service connected pension to succeed, the record must reflect that he served in the Republic of Vietnam between February 28, 1961, and his discharge on March 20, 1961.  

Indeed, the Veteran claims that he served in the Republic of Vietnam during March of 1961; however, the Veteran's assertions regarding this service are varied, inconsistent and unverified.  The Veteran has asserted that he was assigned a "top secret mission" by the F.B.I. (described in an October 2008 statement as Operation White Star) in the Republic of Vietnam and Laos "killing gooks and feeding green berets" between March 6, 1961 and March 10, 1961.  See statements from the Veteran dated in January 2008, September 2008, February 2009 and March 2010.  These assertions are in direct contrast with the Veteran's March 1961 separation examination report which reflects that he was examined at Schofield Barracks in Hawaii on March 9, 1961.  

The Veteran alleges that this discrepancy exists because his service records have been falsified.  Specifically, he contends that a former company commander paid the Veteran's friend two hundred dollars to "'falsify' medical records in a fashion to which any fool could [i]dentify [f]alsifications."  See January 2010 and May 2010 statements from the Veteran.  In support of his assertion, the Veteran points out that several of his service treatment records refer to him as a Caucasian with blond hair and that his separation examination report and DD Form 214 are not signed.  See statements from the Veteran dated July 2008, August 2008 and January 2010.  

The Board concedes that some of the Veteran's service treatment records erroneously note that the Veteran was blond and/or Caucasian.  However, such clerical and administrative errors are not probative that the Veteran's records have been altered or falsified.  The Board observes that the identifying data contained on these records, to include the Veteran's identification number, are correct.  Moreover, weighing against the Veteran's claim is the legal "presumption of regularity", under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  In cases such as these, it is presumed that the federal government and its employees have properly discharged their official duties.  However, the presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Chute v. Derwinski, 1 Vet. App. 352 (1991) (regarding standard of clear evidence to rebut the presumption of regularity). 

The Veteran's assertions of falsification and intentional mishandling of his service records do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  See Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  However, in this case, the Board finds that the evidence of record in its totality effectively rebuts the legal presumption of regularity.  

As a general matter, with respect to the circumstances of a Veteran's service, reliance upon the records of the service department is well settled.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all for the general proposition that service department findings relative to an individual's service are binding on VA for the purposes of establishing the nature of service in the U.S. Armed Forces).  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the Veteran's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2011).  

As noted above, the Veteran's personnel records are unavailable for review.  However, aside from the Veteran's own statements, the Board notes that the Veteran's VA claims file, to include his service treatment records, is devoid of any evidence that the Veteran served in the Republic of Vietnam.  

Concerning the Veteran's statements that he was in the Republic of Vietnam between February 28, 1961, and March 20, 1961, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board does not find the Veteran's statements that he served in the Republic of Vietnam to be credible.  Although the Veteran is competent to report that he served in the Republic of Vietnam, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds it significant that the Veteran's current assertions are in contrast with his own previous statements.  In July 1973, prior to filing the present claim, the Veteran stated that he was stationed in Hawaii from February 1961 until March 1961.  This report is consistent with the Veteran's July 1988 sworn testimony at a VA hearing, a July 1988 written statement and a September 1988 VA outpatient treatment record, which reflect that he was stationed in Hawaii until he was discharged to the continental United States in March 1961.  See a July 1988 statement from the Veteran as well as the July 1988 VA hearing transcript at pages 6, 14, 38 and 39 and a September 1988 VA outpatient treatment record.  The Board observes that the Veteran failed to assert that he served in the Republic of Vietnam at this time.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  

In this case, the Board finds that the Veteran's assertions are not supported by any credible evidence.  His allegations that he served in the Republic of Vietnam are not credible because they are inconsistent with other evidence of record, particularly his service treatment records and his own statements to the contrary.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  As reflected above, there is no evidence of service in the Republic of Vietnam that does not originate from the Veteran.  

In light of above, the Board concludes that the Veteran did not have active service during the Vietnam conflict, because he did not serve in the Republic of Vietnam and his service ended before August 5, 1964.  Thus, the Veteran has not had the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to non-service connected pension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


